MEMORANDUM **
Francisco Duran-Guzman appeals the district court’s order re-sentencing him to a 77-month sentence for his guilty plea conviction for being an illegal alien found in the United States following deportation and conviction, in violation of 8 U.S.C. § 1326(a). Duran’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the appeal presents no appealable issues.
Because our independent review of the record discloses no arguable issues, coun*394sel’s motion to withdraw is granted and the judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.